This is a contest between a brother and sister, to determine the amount each is entitled to receive of the proceeds of a benefit certificate of insurance on the life of their father. There was much conflicting evidence as to the agreement between these parties and their father, as to the interest of each in the insurance, as to what part of the premiums each was to pay during the life of the insured, as to the failure of each to perform his part of the agreement, and as to inducements exerted by each upon the father to change the proportionate share each was to have in the proceeds of the insurance. It would do no good to set out, discuss, or comment on the evidence. It is sufficient to say that it has been carefully examined, with aid of able argument by briefs of counsel, and that in our opinion the trial judge reached the proper conclusion and rendered the proper decree, and that that decree should be affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur. *Page 699